UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:001-33382 SENORX, INC. (Exact name of registrant as specified in its charter) 3 Morgan Irvine, California 92618 (949) 362-4800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12h-3(b)(1)(i) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(ii) o Rule12h-3(b)(2) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:1* * Raptor Acquisition Corp. (“Merger Sub”), a Delaware corporation indirectly wholly owned by C. R. Bard, Inc., a New Jersey corporation (“Bard”) merged with and into SenoRx, Inc., a Delaware corporation (“SenoRx”), with SenoRx continuing as the surviving corporation (the “Merger”) pursuant to the Agreement and Plan of Merger, dated as of May 4, 2010 by and among SenoRx, Bard and Merger Sub. The Merger became effective on July 6, 2010, pursuant to a Certificate of Merger filed with the Secretary of State of the State of Delaware, and the separate existence of Merger Sub ceased thereby. As a result of the Merger, SenoRx is wholly owned by Bard Peripheral Vascular, Inc., an Arizona corporation, itself wholly owned by Bard. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized. SENORX, INC. Date: July 16, 2010 By: /s/Todd C. Schermerhorn Name: Todd C. Schermerhorn Title:Vice President and Chief Financial Officer
